ALD-193                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 09-3481


                               EDWARD DIEHL,
                                        Appellant

                                        v.

                         ROSMARIE CONNELL;
                     JUDGE STEPHEN C. HANSBURY;
                 JUDGE STERN; JUDGE A.A. RODRIGUEZ;
                  JUDGE C. L. MINIMAN; LAURIE FIEDLER


                 On Appeal from the United States District Court
                          for the District of New Jersey
                          (D.C. Civ. No. 08-cv-05095)
                   District Judge: Honorable Mary L. Cooper


               Submitted for Possible Summary Action Pursuant to
                   Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  May 13, 2010

            Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                          (Opinion filed: May 26, 2010)


                                    OPINION


PER CURIAM.

    Edward Diehl appeals the District Court’s order dismissing his pro se complaint
for lack of subject matter jurisdiction, and a subsequent order denying reconsideration.

We will summarily affirm.

                                              I.

       Diehl commenced this action in 2008 by filing a complaint asserting numerous

claims under 42 U.S.C. § 1983 and other provisions against his former co-habitating

partner of thirty years, Rosemarie Connell; Connell’s former attorney, Laurie W. Fiedler,

Esq.; and four New Jersey state court judges who presided over a trial and appeal in a

palimony suit that Connell had filed against Diehl after the end of their relationship.1

       Connell and Fiedler moved to dismiss for, inter alia, lack of jurisdiction. The four

judges also moved to dismiss, arguing primarily that the complaint must fail under the

Rooker-Feldman 2 doctrine because Diehl seeks to overturn decisions rendered by the state

courts in the palimony suit. The District Court granted the motions to dismiss. It found

that Diehl was seeking to avoid the adverse state court rulings in the palimony case, and it

noted that the proper procedure for review of a state court decision is to appeal through

       1
         In 2005, after a bench trial, the Chancery Division, Family Part, of the Superior
Court entered judgment for Connell and awarded palimony. On cross-appeals from that
ruling, the Appellate Division of the Superior Court affirmed the finding that Connell is
entitled to palimony, and remanded at Connell’s request for reconsideration of the
quantum of the award. See Connell v. Diehl, 938 A.2d 143, 145 (Super. Ct. App. Div.),
certif. denied, 195 N.J. 518 (2008). After remand, the Family Court entered an award for
Connell on December 16, 2008. There is no indication in the present record whether
either party appealed that award.
       2
         See Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fidelity Trust Co., 263 U.S. 413 (1923); see also Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284-87 (2005) (discussing Rooker and Feldman).

                                              2
the state appellate process, and then seek certiorari review in the United States Supreme

Court. The District Court concluded that Diehl’s complaint is barred under Rooker-

Feldman because he seeks, in substance, to obtain appellate review in the lower federal

courts of the state court decision. The District Court also agreed with the judicial

defendants that they are entitled to immunity from suit. After the District Court denied a

timely filed motion for reconsideration, Diehl timely filed this appeal.3

                                             II.

       We have appellate jurisdiction under 28 U.S.C. § 1291. “Application of the

Rooker-Feldman doctrine is a question of federal subject matter jurisdiction over which

we exercise plenary review.” Whiteford v. Reed, 155 F.3d 671, 672 (3d Cir. 1998). We

review an order denying reconsideration for abuse of discretion. Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010) (per curiam). After a careful review of the record, we

conclude that this appeal presents “no substantial question.” 3d Cir. L.A.R. 24.7, I.O.P.

Ch. 10.6, thereby warranting summary action.4

       The District Court was correct that it lacks subject matter jurisdiction over Diehl’s

complaint. “The Rooker-Feldman doctrine precludes lower federal courts from

exercising appellate jurisdiction over final state-court judgments because such appellate

       3
        Diehl’s timely motion for reconsideration tolled his time to appeal from the order
dismissing his complaint, thereby making his notice of appeal timely filed. See Fed. R.
App. P. 4(a)(4); Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).
       4
      We have fully considered Diehl’s “Brief on Behalf of Plaintiff in Support of
Summary Action” in reaching this conclusion.

                                              3
jurisdiction rests solely with the United States Supreme Court.” In re Madera, 586 F.3d

228, 232 (3d Cir. 2009) (quotation marks omitted). “The Rooker-Feldman doctrine is

implicated when, ‘in order to grant the federal plaintiff the relief sought, the federal court

must determine that the state court judgment was erroneously entered or must take action

that would render that judgment ineffectual.’” Id. (quoting FOCUS v. Allegheny County

Ct. of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996)). Thus, “a claim is barred by

Rooker-Feldman ... if the federal claim is inextricably intertwined with the state

adjudication, meaning that federal relief can only be predicated upon a conviction that

the state court was wrong.” In re Madera, 586 F.3d at 232 (quotation marks omitted).

       Diehl’s complaint falls squarely within this doctrine. The numerous counts that he

asserts are all predicated upon an underlying contention that the state courts applied the

law incorrectly, and that the judges, Connell, and Fiedler “fabricated” certain facts, to

enable the conclusion that Connell is entitled to palimony. Among other things, Diehl

claims that the state court acted without jurisdiction because Connell’s palimony suit

allegedly was pursued in violation of federal bankruptcy laws, and that Connell and

Fiedler committed a “fraud upon the court” by contradicting statements that Connell had

made in a bankruptcy petition that she filed in 2003. Compl. at 15-21. Diehl continues

this refrain on appeal, arguing that Connell’s palimony claim must have accrued prior to

the filing of her bankruptcy petition, and that Connell and Fiedler fabricated an accrual

date as part of Connell’s state court complaint so that the palimony claim would post-


                                              4
date Connell’s discharge from bankruptcy. See Br. Re: Summary Action at 6-7.

       At bottom, Diehl seeks relief in federal court because he believes that the

palimony decision “is made up entirely of falsification of law and facts that are arbitrary,

irrational, nonsensical, and dysfunctional.” Id. at 1. His challenge to the determinations

rendered by the state court, and the alleged deprivations of his rights resulting from those

determinations, are barred under Rooker-Feldman. For the District Court to grant relief

to Diehl, it would be required to find that the state court judgment is erroneous, or at

least render that judgment ineffectual. See FOCUS, 75 F.3d at 840; see also Taliaferro v.

Darby Twp. Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006) (explaining that Rooker-

Feldman divests federal courts of jurisdiction “if the relief requested effectively would

reverse a state court decision or void its ruling”). The District Court correctly refused to

undertake what amounts to appellate review of the palimony judgment, and thus it

properly dismissed the complaint.

       We also discern no abuse of discretion in the decision to deny reconsideration. A

motion for reconsideration “must rely on one of three grounds: (1) an intervening change

in controlling law; (2) the availability of new evidence; or (3) the need to correct clear

error of law or prevent manifest injustice.” Lazaridis, 591 F.3d at 669. Because Diehl’s

motion did not advance one of these grounds, relief was properly denied.




                                              5
                                          III.

      Based on the foregoing, we will summarily affirm the District Court’s judgment.5




      5
        Connell’s motions for appointment of counsel and to expedite the appeal are
denied as moot.

                                           6